DETAILED ACTION
This action is responsive to the application No. 16/509,516 filed on July 12, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Species 1 reading on Fig. 1F in the reply filed on 01/04/2021 is acknowledged.  The Applicants indicated that claims 1-3, 5, 7-17 and 19 read on the elected species.  Claims 4, 6, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7-11, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ino (US 4,921,816).

Regarding Claim 1, Ino (see, e.g., Figs. 1A-1J), teaches a memory structure, comprising:
a first transistor 49 (i.e., left transistor 49) and a second transistor 49 (i.e., right transistor 49), disposed on a substrate 31;
an isolation structure 40, disposed in the substrate 31 between the first transistor 49 and the second transistor 49; and
a capacitor 48, disposed between the first transistor 49 and the second transistor 49, and comprising:
a body portion (i.e., middle portion of capacitor 48), disposed above the isolation structure 40;
a first extension portion (i.e., left portion of capacitor 48), extending from the body portion into the substrate 31 at one side (i.e., left side) of the isolation structure 40 and connected to a source/drain region 51 of the first transistor 49; and
a second extension portion (i.e., right portion of capacitor 48), extending from the body portion into the substrate 31 at another side (i.e., right side) of the isolation 40 and connected to a source/drain region 51 of the second transistor 49,
wherein:
a width of the first extension portion and a width of the second extension portion are decreased downward from a top surface of the isolation structure 40 (see, e.g., Fig. 1J).  

Regarding Claim 3, Ino teaches all aspects of claim 1.  Ino (see, e.g., Figs. 1A-1J), teaches that the first extension portion (i.e., left portion of capacitor 48) is in contact with a sidewall of the isolation structure 40.  

Regarding Claim 5, Ino teaches all aspects of claim 1.  Ino (see, e.g., Figs. 1A-1J), teaches that the second extension portion (i.e., right portion of capacitor 48) is in contact with a sidewall of the isolation structure 40.  

Regarding Claim 7, Ino teaches all aspects of claim 1.  Ino (see, e.g., Figs. 1A-1J), teaches that:
the capacitor 48 comprises a bottom electrode 44, a top electrode 46 and an insulation layer 45 between the bottom electrode 44 and the top electrode 46, and each of the body portion (i.e., middle portion of capacitor 48), the first extension portion (i.e., left portion of capacitor 48) and the second extension portion (i.e., right portion of capacitor 48) comprises a part of the bottom electrode 44, a part of the top electrode 46 and a part of the insulation layer 45.  

Regarding Claim 8, Ino teaches all aspects of claim 7.  Ino (see, e.g., Figs. 1A-1J), teaches that the bottom electrode 44 of the first extension portion is connected to the source/drain region 51 of the first transistor 49.  

Regarding Claim 9, Ino teaches all aspects of claim 7.  Ino (see, e.g., Figs. 1A-1J), teaches that the bottom electrode 44 of the second extension portion is connected to the source/drain region 51 of the second transistor 49.  

Regarding Claim 10, Ino teaches all aspects of claim 1.  Ino (see, e.g., Figs. 1A-1J), teaches a protection layer (i.e., unlabeled sidewall spacers of gate electrodes of transistors 49) disposed on sidewalls of a gate structure of the first transistor 49 and sidewalls of a gate structure of the second transistor 49.  

Regarding Claim 11, Ino (see, e.g., Figs. 1A-1J), teaches a manufacturing method of a memory structure, comprising:
forming an isolation structure 40 in a the substrate 31;
forming a first transistor 49 (i.e., left transistor 49) and a second transistor 49 (i.e., right transistor 49) on the substrate 31, wherein the first transistor 49 and the second transistor 49 are respectively located at both sides of the isolation structure 40; and
forming a capacitor 48 between the first transistor 49 and the second transistor 49, wherein the capacitor 48 comprises:3Customer No.: 31561Docket No.: 83982-US-PAApplication No.: 16/509,516
i.e., middle portion of capacitor 48), disposed above the isolation structure 40;
a first extension portion (i.e., left portion of capacitor 48), extending from the body portion into the substrate 31 at one side (i.e., left side) of the isolation structure 40 and connected to a source/drain region 51 of the first transistor 49; and
a second extension portion (i.e., right portion of capacitor 48), extending from the body portion into the substrate 31 at another side (i.e., right side) of the isolation structure 40 and connected to a source/drain region 51 of the second transistor 49,
wherein:
a width of the first extension portion and a width of the second extension portion are decreased downward from a top surface of the isolation structure 40 (see, e.g., Fig. 1J).

Regarding Claim 17, Ino teaches all aspects of claim 11.  Ino (see, e.g., Figs. 1A-1J), teaches that the first extension portion (i.e., left portion of capacitor 48) is in contact with a sidewall of the isolation structure 40.  

Regarding Claim 19, Ino teaches all aspects of claim 11.  Ino (see, e.g., Figs. 1A-1J), teaches that the second extension portion (i.e., right portion of capacitor 48) is in contact with a sidewall of the isolation structure 40.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over (US 4,921,816) in view of Lebowitz (US 4,694,561).

Regarding Claim 2, Ino teaches all aspects of claim 1.  Ino is silent with respect to the claim limitations that the first transistor is one of an N-type metal oxide semiconductor (NMOS) transistor and a P-type metal oxide semiconductor (PMOS) transistor, and the second transistor is the other of the NMOS transistor and the PMOS transistor.  
Lebowitz, on the other hand, in similar DRAM devices to those of Ino, teaches using CMOS devices to achieve high-density cell packing in a high-performance memory array characterized, for example, by relatively low leakage currents, relatively low parasitic capacitances, relatively low sheet resistance and relatively high cell capacitance per unit area, thus, realizing high-performance extremely small-cell-size memories (see, e.g.,
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Ino’s device the first transistor being one of an N-type metal oxide semiconductor (NMOS) transistor and a P-type metal oxide semiconductor (PMOS) transistor, and the second transistor is the other of the NMOS transistor and the PMOS transistor, as taught by Lebowitz, to realize high-performance extremely small-cell-size memories.

520Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/Nelson Garces/
Primary Examiner, Art Unit 2814